 In the Matter of FELIx BUTTE, JR., AND A.J. PERENCHIOD/B/A SUNNY-SIDEWINERY AND LAWRENCEWAREHOUSE COMPANYandWINERY,DISTILLERY AND RECTIFIERSUNION, LOCAL No. 45,AFFILIATED WITHDISTILLERY, RECTIFYING AND WINEWORKERSINTERNATIONAL UNIONor AMERICA, A. F. OF L.Case No..20-C-1450.Decided April 14,1948Mr. Thomas J. Davis, Jr.,for the Board.Messrs. Robert M. BarnardandAvis L. Etheridge,of Fresno, Calif.,for the Union.Williamson cC Wallace,byMr. William R. Ray,of San Francisco,Calif., for respondent Lawrence.Dearing, Jertbergcl;Avery,byMr. Kenneth G. Avery,of Fresno,Calif., for respondent Sunnyside.DECISIONANDORDEROn October 22, 1946, Trial Examiner Victor Hirshfield issued hisIntermediate Report in the above-entitled proceeding, finding thatthe respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto.' Thereafter, the respondentsfiled exceptions, with supporting briefs, to the Intermediate Report.The Board 2 has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed. The rulings are herebyaffirmed.The Board has considered the Intermediate Report, theexceptions and briefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer, with the additions, modifications and exceptions notedhereinafter.1Sections 8 (1) and 8(3) of the National Labor RelationsAct, whichthe Trial Examinerfound wereviolated,are reenacted in Sections 8 (a) (1) and 8(a) (3) of the Labor Man-agement RelationsAct, 1947.2Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, asamended, theNational LaborRelations Board hasdelegatedits powers in connection withthiscase to a three-man panel consistingof Chairman Herzog and MembersHouston andReynolds.77 N. L.R. B, No. 16.93 94DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.We find, in substantial agreement, with the Trial Examiner, thatthe respondents Felix Butte, Jr., and A. J. Perenchio, co-partners do-ing business as Sunnyside Winery,3 discharged Harvey M. Wade onMarch 27, 1946, because they knew that he belonged to the Union andbelieved that his discharge would discourage membership in the Union.Sunnyside thereby violated Section 8 (1) and (3) of the Act. Inmaking this finding, we rely primarily upon Wade's credited testimonythat General Superintendent Carsten and Felix Butte, Jr., told himon March 27, 1946, that he was being discharged because Butte dis-approved of remarks which he had heard that Wade made aboutthe Union, and because he [Butte] did not want a union dictating tohim.We rely also upon the convincing showing, as detailed in theIntermediate Report, that the reasons advanced by Sunnyside forWade's discharge are not credible.2.We agree with the Trial Examiner that both Sunnyside andLawrence Warehouse Company 3 violated Section 8 (1) and (3) of theAct by the discharge of Add Lacey on July 18, 1946.It is clear that Carsten, who was both general superintendent forSunnyside and assistant warehouse manager for Lawrence, effectivelyrecommended Lacey's discharge.5Lacey's credited testimony revealsthat on April 15, 1946, when he delivered two sample union contractstoCarsten,s Carsten warned him, "We are having enough troubleherenow.... You monkey with that union . . . [and] Mr.Butte will find it out and fire you as soon as he gets hold of that,"and that when Carsten notified Lacey of his discharge on July 18,1946, Lacey commented as to the reason, "It must come down to theunion contracts.I was OK until I brought the union contracts in";and Carsten replied, "You hit it about right."Carsten's reply toLacey was tantamount to an admission of discriminatory motivation.Although we are not entirely convinced that some valid justificationfor Lacey's discharge did not exist, we are impelled by Carsten's aboveremarks to conclude that Carsten's real reason for obtaining the dis-3The i espondents Felix Butte, Jr , and A J Perenchio are hereinafter referred to togetheras Sunnyside.Hereinafter called Lawrence.Carsten's account at the hearing of the form of his recommendation was, ". . . . I calledthem [Lawrence's general area office at Fresno,California]up and just told them he [Lacey]was to be taken off the pay roll as far as we were concerned"Lawrence,in compliancewith Carsten's recommendation,and, insofar as the record shows, without inquiry concern-ing Carsten's reasons,prepared Lacey's termination notice, which Carsten subsequentlydelivered to Lacey6The Trial Examiner erroneously found that a representative of the Union gave the twosample contracts to Laceyin the presence of other employeesfor delivery to the manage-ment of Respondent Sunnyside.Although we attach no significance to the point,one wayor the other,the evidence is clear that other employees were not present when Laceyreceived the contracts from the representative of the Union. SUNNYSIDE WINERY AND LAWRENCE WAREHOUSE COMPANY 95charge was his belief that Lacey was in sympathy with the Union andthat his discharge would discourage membership in the Union.As already stated, Carsten was both superintendent for Sunnysideand assistant warehouse manager for Lawrence.He supervised theemployees of both respondents.He had authority from Sunnysideto hire and discharge employees on its pay roll and he had authorityfrom Lawrence to make recommendations, which were normally fol-lowed, respecting the hire and discharge of employees on Lawrence'spay roll.As a matter of accommodation to Sunnyside, Lawrencewould also normally follow recommendations from Sunnyside as to thehire and discharge of employees on Lawrence's pay roll unless, afterinvestigation, there appeared clear cause for not so doing.Lacey was a watchman on Lawrence's pay roll at the time of hisdischarge.His duties included the guarding of both Sunnyside'swinery and Lawrence's field warehouse located at the winery.BothSunnyside and Lawrence issued orders to Lacey and the other watch-men through Carsten. Sunnyside recompensed Lawrence in full forwages which Lawrence paid to Lacey.We find, in view of the integration of operations and the joint con-trol over employment matters set forth above, and more fully describedin the Intermediate Report, that Carsten and Lacey were employees,within the meaning of Section 2 (3) of the Act, of both Sunnyside andLawrence and that Carsten's act in obtaining Lacey's discharge for adiscriminatory reason was the act of both respondents.73.We agree with the Trial Examiner that Sunnyside violated Sec-tion 8 (1) of the Act by Carsten's warning to Lacey that Butte woulddischarge him if he associated with the Union.We find, in addition,that Sunnyside violated Section 8 (1) by Carsten's and Butte's state-ments to Wade on March 27, 1946, that he was being discharged be-cause Butte disapproved of remarks which he had heard that Wade°There is no evidence of anti-union animus on the part of any supervisory official ofLawrence other than Carsten.Lawrence contends in its brief that, even if it be foundthat Carsten had a discriminatory purpose in recommending Lacey's discharge,Lawrenceis not responsible because such recommendation was made by Carsten in his capacity asgeneral superintendent for Sunnyside and in Sunnyside's interest,I.e , to discourage mem-bership in the Union among Sunnyside'swinery employees.We do not agree that Lawrenceis not responsible.The evidence indicates that Lawrence received Carsten's recommenda-tion as a recommendation from its own assistant warehouse manager, since it made no inde-pendent investigation as to the merits ofLacey's case until after charges had been filed.Paul Loiton, vicepresidentof Lawrence,testified that before discharging an employee onthe recommendationof a depositor(in this cage Sunnyside)itwould first'Investigate,todetermine the depositor's interestHowever, in whichever of his two capacities Lawrencereceived Carsten's recommendation,it is chargeable with knowledge of his discriminatorypurpose because lie was one of its own management representatives.Nor does it matterwhether Carsten's purpose was to discourage union membership only among Sunnyside'semployeesThe Act doesnot limit Its protection to an employee engaged in union activitieswithrespect only to his employer.CfMatterof Fort WayneCorrugated Paper,14 N L.R B. 1, enf 111F (2d) 869 (C. C A. 7) ;andMatterof J. G.Boswell,35 N.L. R B 968,1014-1021,enf. 136 F.(2d) 585(C. C. A. 9). 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDmade about the Union and because Butte did not want a union dictatingto him.4.We do not agree with the Trial Examiner that Sunnyside violatedSection 8 (1) by Carsten's act in looking into a car containing employ-ees in conversation with representatives of the Union, or by his pro-fane description of the Union's picket to Lacey.Carsten could havehad any of several entirely legitimate reasons for looking into the carand we are not persuaded that the evidence before us establishes that hispurpose was to interfere with, restrain, or coerce the employees in theexercise of their rights under the act.Carsten's uncomplimentary de-scription of the picket, while perhaps indicating Carsten's disapprovalof the Union, did not contain a threat of reprisal or force, or promise ofbenefit.Neither do we agree, on the particular facts before us, withthe Trial Examiner's finding that Butte's refusal on the one occasion onMarch 26, 1946,$ to allow Union Representative Etheridge to addressthe employees on the winery premises constituted a violation of Sec-tion 8 (1) of the Act by Sunnyside.ORDERI.As to Felixe Butte, Jr., and A. J. Perenchio, doing business asSunnyside Winery.Upon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the respondents, Felix Butte, Jr.,and A. J. Perenchio, doing business as Sunnyside Winery, Fresno,California, their officers, agents, successors, and assigns shall :1.Cease and desist from :(a)Discouraging membership in Winery, Distillery and RectifiersUnion, Local No. 45, affiliated with Distillery, Rectifying and WineWorkers International Union of America, affiliated with the Amer-ican Federation of Labor, or any other labor organization of theiremployees, by discharging or refusing to reinstate any of their em-ployees, or in any other manner discriminating in regard to their hireand tenure of employment, or any term or condition of employment;(b) In any other manner interfering with, restraining, and coercingtheir employees in the exercise of their rights to self-organization,to form labor organizations, to join or assist Winery, Distillery andRectifiers Union, Local No. 45, affiliated with Distillery, Rectifyingand Wine Workers International Union of America, affiliated withthe American Federation of Labor, or any other labor organization,to bargain collectively through representatives of their own choosing8The Trial Examiner erroneously fixed this date as March 27, 1946. SUNNYSIDE WINERY AND LAWRENCE WAREHOUSE COMPANY 97and to engage in concerted activities for the purposes of collectivebargaining or other mutual aid or protection as guaranteed in Section7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)OfferHarvey M Wade and Add Lacey immediate and fullreinstatement to their former or substantially equivalent positions,,"without prejudice to their seniority and other rights and privileges(b)Make whole Harvey M. Wade and Add Lacey for any loss ofpay that they may have suffered by reason of the respondents' discrimi-nation against them, by payment to each of them of a sum of moneyequal to that which he normally would have earned as wages fromthe date of his discharge to the date of the respondents' offer of rein-statement, less his net earnings during such period; 10(c)Post at their winery at Fresno, California, copies of the noticeattached hereto, marked "Appendix A.711Copies of said notice, tobe furnished by the Regional Director for the Twentieth Region, shall,after being duly signed by the respondents' representative, be postedby the respondents immediately upon receipt thereof, and maintainedby them for sixty (G0) consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the respondents to insurethat said notices are not altered, defaced, or covered by any othermaterial;(d)Notify the Regional Director for the Twentieth Region inwriting, within ten (10) days from the date of this Order, what stepsthe respondents have taken to comply herewith.It.As to Lawrence Warehouse CompanyUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the respondent Lawrence Ware-9 In accoi dance ii itli the Board's consistent interpretation of the term, the expression"former of substantially equivalent position" is intended to mean "former position whereverPossible, but it such position is no longer in existence then to a substantially equivalentPosition "SeeMatter of The Chase National Bank of the City of New York, San Juan,i'ucrtoRico,Bi each,65 N L R B 827.r"By "net earnings" is meant earnings less expenses, such as for transportation. room,and board, incurred by an employee in connection with obtaining work and working else-where than foi the respondents, which would not have been incurred but tot his unlawfuldischarge and the consequent necessity of his seeking employment elsewhereSeeMatterof Crossett Lumber Company,8 N L R B 440 Monies received for work performed uponFederal, State, county, municipal, or other work-relief projects shall be considered as earn-ingsSeeRepublic Steel Coi poi ation v. N. L RB , 311 U. S 7.11 In the event that this Order is enforced by decree of a Circuit Court of Appeals, thereOF THE UNITED STATES CIRCUIT COURT OF AP 'EALS ENFORCING " 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDhouse Company, Fresno, California,its officers,agents, successors, andassigns shall :1.Cease and desist from :(a)Discouraging membershipinWinery,Distillery and Recti-fiers Union,LocalNo. 45, affiliated with Distillery,Rectifying andWine Workers InternationalUnion of America,affiliatedwith theAmerican Federation of Labor, or any other labor organization, bydischarging or refusing to reinstateany of itsemployees,or in anyother manner discriminating in regard to their hire or tenure of em-ployment, or any term or condition of employment ;(b)Anylike or related conduct interfering with, restraining, andcoercingits employees in the exercise of their rights to self-organiza-tion, to form labor organizations,to join or assistWinery,Distilleryand RectifiersUnion,LocalNo. 45, affiliated withDistille"ry, Rectify-ing and WineWorkersInternationalUnion of America,affiliatedwith the AmericanFederation of Labor, or any other labor organiza-tion, to bargaincollectivelythrough representatives of their ownchoosing,and to engage in concerted activities for the purposes ofcollective bargaining or other mutual aid or protection as guaranteedin Section7 of the Act.2.Take the following affirmative actionwhich the Boardfinds willeffectuate the policiesof the Act :(a)OfferAddLacey immediate and full reinstatement to hisformer or substantially equivalent position,without prejudice to hisseniority and otherrights and privileges;(b)Make wholeAdd Laceyfor any loss of paythat he may havesuffered by reasonof therespondent's discriminationagainst him, bypayment to him of a sum of money equalto that whichhe normallywould have earned as wages fromthe date of his discharge to thedate of the respondent's offer of reinstatement less his netearningsduring suchperiod;(c)Post immediately at its warehouseatSunnysideWinery,Fresno, California,copies of the notice attachedhereto, marked "Ap-pendix B." 12Copies of said notice,to be furnishedby theRegionalDirector for theTwentiethRegion, shall,after beingduly signed bythe respondent's representative,be posted by the respondentimmedi-ately upon receipt thereof and maintainedby it for sixty (60) con-secutive days thereafter,in conspicuous places, in the warehouse,including all places where notices to employees are customarily posted.I' In the event that this Order is enforced by decree of a Circuit Court of Appeals, thereshall be inserted,before the words,"A DECISION AND ORDER," the words:"A DECREEOF THE UNITED STATES CIRCUIT COURT OF APPEALS ENFORCING." SUNNYSIDE WINERY AND LAWRENCE WAREHOUSE COMPANY 99Reasonable steps shall be taken by the respondent to insure that saidnotices are not altered, defaced, or covered by any other material;(d)Notify the Regional Director for the Twentieth Region inwriting within ten (10) days from the receipt of this Order, what stepsthe respondent has taken to comply herewith.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Order.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT in any manner interfere with, restrain,or coerceour employees in the exercise of their right to self-organization,to form labor organizations,to join or assist WINERY, DISTILLERYAND RECTIFIERSUNION, LOCAL No.45,affiliatedwith DISTILLERYAND WINE WORKERS INTERNATIONAL UNION OF AMERICA, A. F.of L. or any other labor organization,to bargain collectivelythrough representatives of their own choosing,and to engage inconcerted activities for the purpose of collective bargaining orother mutual aid or protection.WE WILL OFFER to Harvey M. Wade andAdd Laceyimmediateand full reinstatement to their former or substantially equivalentpositions without prejudice to any seniority or other rights andprivileges previously enjoyed, and make them whole for any lossof pay suffered as a result of the discrimination.All our employees are free to become or remain members of theabove-named union or any other labor organization.We will notdiscriminate in regard to hire or tenure of employment or any termor condition of employment against any employee because of member-ship in or activity on behalf of any such labor organization.FELIX BUTTE, JR., AND A. J. PERENCIIIOd/b/a SUNNYSIDE WINERYEmployerDated---------------By --------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX BNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discouragemembershipinWINERY, DISTILLERYAND RECTIFIERS UNION, LOCALNo.45,affiliatedwith DISTILLERY,RECTIFYING ANDWINE WORKERS INTERNATIONAL UNION OFAMERICA,affiliatedwith the AMERICAN FEDERATION OF LABOR, orany other labor organization, by discharging or refusing to rein-state any of our employees, or in any other manner discriminatingin regard to their hire or tenure of employment, or any term orcondition of employment.117EWILL NOT in any like or related manner interfere with,restrain, or coerce our employees in the exercise of their right toself-organization, to join or assist the above-named union, or anyother labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection.WE WILL OFFER to Add Lacey immediate and full reinstatementto his former or substantially equivalent position without preju-dice to any seniority or other rights and privileges previouslyenjoyed and make him whole for any loss of pay suffered as aresult of the discrimination.All our employees are free to become or remain members of theabove-named union or any other labor organization.LAWRENCE WAREI-IOUSE COMPANYEmployerDated-------------------By ----------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTThomas J Davis, Jr, Esq.,for the Board.Robert M. Barnard, Esq.,andAvis L Etheridge,of Fresno, Calif., for the Union.Williamson & Wallace, by William. R. Ray, Esq,of San Francisco, Calif., forRespondent Lawrence.Dearing, Jertberg & Avery, by Keiineth G. Avery, Esq,of Fresno, Calif., forRespondent Sunnyside. SUNNYSIDE WINERY AND LAWRENCE WAREHOUSE COMPANY 101STATEMENT OF THE CASEUpon an amended charge duly filed on August 2, 1946, by Winery, Distillery andRectifiersUnion, Local No 45, affiliated with Distillery, Rectifying and WineWorkers International Union of America, A. F. of L, herein called the Union,the National Labor Relations Board, herein called the Board, by its RegionalDirector for the Twentieth Region (San Francisco, California), issued itscomplaint dated August 6, 1946, against Felix Butte, Jr., and A. J Perenchio,doing business as Sunnyside Winery, herein called Respondent Sunnyside, andLawrence Warehouse Company, herein called Respondent Lawrence, allegingthat the Respondents had engaged in and were engaging in unfair labor practiceswithin the meaning of Section 8 (1) and (3) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.Copies of thecomplaint, together with notice of hearing thereon, were duly served upon theRespondents and the Union.With respect to the unfair labor practices, the complaint alleged in substancethat Respondent Sunnyside had since January 1, 1946, (1) exercised surveillanceover the union activities of its employees, threatened them with discharge ifthey joined the Union or engaged in activities on its behalf, refused to permitrepresentatives of the Union upon its premises for the purpose of contacting itsemployees on non-working time and in non-working areas, made disparagingremarks concerning the Union and its representatives, and threatened Add Lacey,a watchman, with discharge if lie permitted representatives of the Union tocome upon its premises at any time; (2) that on or about March 27, 1946,Respondent Sunnyside discharged Harvey M Wade because of his activities onbehalf of the Union, and, together with Respondent Lawrence, on or aboutJuly 18, 1946, discharged Add Lacey, because of his activities on behalf of theUnion.Thereafter the Respondents individually filed answers, in which RespondentSunnyside admitted discharging Wade, and denied discharging Lacey, and Re-spondent Lawrence admitted the discharge of LaceyBoth Respondents deniedthe commission of any unfair labor practicesPursuant to notice, a heaiing was held at Fresno, California, on August 27 to 30,1946, inclusive, before the undersigned, the Trial Examiner duly designated bythe Chief Trial ExaminerThe Board, the Respondents, and the Union wererepresented by counselFull opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues, was affordedall partiesAt the conclusion of the hearing, counsel for the Board and for theRespondents respectively, argued orally before the undersignedCounsel forRespondent Lawrence has since filed a hiief with the undersignedUpon the entire record in the case and from his observation of the witnesses,the undersigned snakes the followingFINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTSRespondent Sunnyside is a co-partnership consisting of Felix Butte, Jr., andA J Perenchio, who are engaged in the operation of a plant for the productionof wines and the distilling of spirits at Fresno, California.Annual sales ofproducts of this plant exceed one million dollars, and Respondent Sunnyside hassold and transported in excess of 50 percent of these products in interstate andforeign commerce.788886-49-vol 77-S 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent Lawrence is a California corporation engaged in the operationof approximately 1,000 warehouses situated in 47 States of the United States andin the territory of Puerto Rico, including a field warehouse for the storage andcustody of wines and spirits on the premises of Respondent Sunnyside at Fresno,California.At all times alleged herein, over 50 percent of the wines, spirits,and other articles stored by Respondent Lawrence in the said field warehousehave been and are being sold in interstate and foreign commerce.Both Respondents concede that they are engaged in commerce within themeaning of the ActII.THE ORGANIZATION INVOLVEDWinery, Distillery and Rectifiers Union, Local No. 45, affiliated with Distillery,Rectifying and Wine Workers International Union of America, affiliated withthe American Federation of Labor, is a labor organization admitting to member-ship employees of the RespondentsIIITHE UNFAIR LABOR PRACTICESA. Chronology of events'The Union had been organizing the wineries in the San Joaquin Valley, and inand around Fresno in particular, for some years prior to April 1946. In thecourse of this organizational campaign it has obtained signed contracts with 18of these wineries.Respondent Sunnyside was the only winery of its size in thatpart of the valley, which had not signed a contract with the Union.On March 26, 1946, Avis L. Etheridge, the business representative of tileUnion, called at the plant of Respondent Sunnyside to interview Felix Butte, .Jr.,one of the co-partners in the enterprise, who was at that time acting as thegeneral manager in executive control of all phases of the operation of the winery.Not finding Butte at his office, Etheridge returned the following day. Againnot finding Butte present, Etheridge talked to Duffy, an office employee of theRespondent, and asked his permission to talk to the employees during lunchhour with respect to the Union.Duffy granted Etheridge permission to do so.Mrs. Carsten, forelady in the bottling room, and wife of Michael Carsten, generalsuperintendent of the winery, hearing of this, told Etheridge that he would notbe permitted to talk to the employees.Etheridge then asked to see MichaelCarsten and was told that lie was to be found at the plant office. On his wayover to Carsten's office, Etheridge met Butte who invited him into hisown office.Etheridge told Butte that he wanted permission to speak to the employeesduring the lunch hour in order that he might organize them into the Union.Butte told Etheridge that he would not permit him to talk to the employees atany time, and that he did not want any union "dictating to him telling him howto run his business, that he had gotten along all right so far without theunion . . . and he would never have a Union representing his employees." Shortlyafterwards Etheridge left, meeting Harvey M. Wade2 on his way out.He talkedtoWade for 4 or 5 minutes.On the following day, Etheridge wrote to all the shop stewards in the Unionwineries instructing them not to handle anySunnyside wines, andon April 2,1946, the Union set tip a picket line in front of Respondent Sunnyside's premises.IThissection isbased on the credible testimonyof several witnesses.Except wherespecifically noted,such testimony was uncontradicted2Harvey M. Wade willbe referred to below.He was at this time a truck driver employedby RespondentSunnyside,and his discharge,which occurred shortly after this incident,is alleged to have been an unfair labor practice. SUNNYSIDE WINERY AND LAWRENCE WAREHOUSE COMPANY 103On April 10, 1946, Etheridge, together with Joe Howe, business agent for theElectricalWorkers Union, and Harold Andersen, president of the local Union,visited the winery.Howe and Etheridge went in to talk to Butte whileAndersen walked into the bottling room.Butte told Howe,' in substance, thathe did not want the Union in his winery, and he was not going to sign anycontract with the Union.While this conversation was going on, Andersen had gone into the bottlingroom and was watching the operation of the machinery and talking to theemployees who were operating it. Shortly thereafter, Mrs. Carsten, who hasalready been identified as the forelady of the bottling room, approached Ander-sen and asked him what he was doing there She asked him whether he hadbeen discussing union matters with the employees and when Andersen said thathe had not, she told him ". . . You had better not."Mrs. Carsten then askedhim what the Union offered the employees and Andersen began to tell her.She interrupted him to suggest that they move away from the machinery to aless noisy place.They continued their conversation until one of the workerscame and told Andersen that Howe and Etheridge were waiting for him, where-upon Andersen left.On Sunday, April 14, 1946, Etheridge came to the winery and saw Add Lacey,the watchmanLacey was eating his lunch in the presence of a group of Sunny-side employees including the distiller, a chemist, and two of the maintenanceemployees.After some general conversation, Etheridge gave Lacey two copiesof union contracts with the Association of Wine Growers in that area, andasked him to give them to Michael Carsten and Butte. Lacey agreed to do so'On April 19, Etheridge, together with Andersen, visited the picket line.TheUnion maintained one picket who usually sat in a car parked about a quarter ofa mile from the winery at the junction of two roads, one of which led to the winery,the other being the state road.At about 4:30 p. m., a car containing five or sixSunnyside employees drove down the road from the winery and stopped at thecorner ,where the picket's car was parked.Etheridge and Andersen began to talkto these employees about joining the union.Very shortly thereafter, Carstenand Knapp' drove down the road from the winery. After stopping his car,Carsten walked over to the car in which the employees who were talking to Eth-eridge were seated, and put his head through its open front window.He did notsay anything, but withdrew his head and then remained near this place until allthe employees had left, whereupon both he and Knapp returned to the winery.'3Butte refused to talk to Etheridge,claiming that his attorneys had advised him not todo so4Lacey did deliver these contracts to Carsten,but not to Butte, who later received thenin another manner.The incidents relative thereto will be described in another section ofthis Report dealing with the subsequent discharge of Lacey, which is alleged to have beendiscriminatoryKnappwas a supeivisory employee of Respondent Sunnyside.Carsten admitted that this incident had occurred substantially as related aboveHistestimony on direct examination in relation to it followsQ Didyou have any conversation with the occupants of that paiticular carbefore they left the Sunnyside Winery?A Well,I heard two of these girls were talking with niy wife,and one of the girlssaid,"Do you know.I am afraid that these people might stop us and cause us troubleand beat us up I have read in the paper where things like that happened "Mywife said,"I don't think anything likethatwill happen here."When the girls left,my wife said,"Maybeitwould be wise if you drive down there"She noticed the carstoppedShe said,"At least the girls will feel better if you were there, to know 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe undersigned does not credit that part of Carsten's testimony in which hedescribes his reasons for following the employees and scrutinizing them in thecarMrs. Carsten did not testify, and there was no showing made that she wasnot available, at the time of the hearing.Carsten's testimony in and of itselfisunclear, for Carsten first testified that his wife told the employees that shedid not think that there would be violence, but in the latter part of his testimony,he attributes his reason for scrutinizing the employees to his "purpose to see nophysical violence was attempted by the picket on this carload of girls." It isclear and the undersigned so finds, that there was no attempt made by the picketto stop the employees ; and that if they had not themselves wished to stop andconverse with Etheridge and Andersen, they would not have been forced to stopIt is also doubtful that any protective purpose was served by Carsten placinghis head in the car and inspecting its occupants 7 On the basis of the above, andfrom his observation of the witnesses, the undersigned believes and finds thatCarsten followed the employees to their meeting with the union representatives,scrutinized them, and thereafter remained at the spot for only one purpose,which was to intimidate these employees while they were engaged in legitimateunion activities.-On June 6, 1946, Respondent Sunnyside applied for it temporary restrainingorder against the Union in the Superior Court of Fresno County. The order wasgranted and the Union was forbidden from doing acts in violation of the "hotcargo" and secondary boycott act of the State of CaliforniaOn June 28, thetrial court dismissed the complaint and Respondent Sunnyside then appealed tothe Supreme Court of the State of CaliforniaAt the time of the instant hearingthat Court had not yet rendered its decision. The Respondent's winery is stillbeing picketed by the UnionB Thedischarge of Harvey DfWadeHarvey M. Wade became an employee of Respondent Sunnyside some time inSeptember 19455Although employed primarily as a truck driver, Wade alsodid welding work as well as most of the maintenance work on the Chevrolet truckwhich he droveWade was a member of the Teamsters' Union and although notactively on the anion rolls at this time, was "working on a withdrawal card."Hewas also amemberof Local 45, the Union hereinOn or about l [arch 20, 1946,Wade delivered a truckload of wines consigned to Woods Liquor Store and the CutRate Store in Oakland, CaliforniaNeither of these consignees had availablestorage space for the merchandise and they therefore asked Wade to deliver itto the Howard Terminal, a storage warehouse in OaklandThis terminal wasunder contract with the Teamsters' Union, and since Wade was not an activemember of that Union at that time, lie had to employ two "lunipers" (unloaders)to take themerchandise off his truck.When the "lumpers" inquired of Wadeas to his union status he produced his withdrawal card.He was then advisedthat if he continued to drive a truck without resuming his active status in theTeamsters' Union, he would be liable toa fineof $ 50 by that unionnothing will happen to them " .So I drove doiin with Mr Knapp and lookedin the car, and it was these girls and the two men that work in the winery.Q It was your purpose to see no physical violence was attempted by the picket onthe carload of girls.?A That's right ' I had heaid talk of people talking to them at their homes andsuch as that and that they had expressed fear of bodily harm*The parties stipulated that no violence had occurred during the entire period the wineryhad been picketed and that none had been alleged in the injunction suit brought by theRespondents, referred to hereinafter. SUNNYSIDE WINERY AND LAWRENCE WAREHOUSE COMPANY 105Several days later,on March 26, Wade drove up to the winery office in histruckjust asEtheridgewas leaving,and he and Etheridge spoke for 4 or 5 minutes.On the following day, while Wade was driving a tractor, he again metEtheridgewho was accompanied by a representative of the Teamsters' UnionEtheridgetoldWade that since the Union was trying to organize Sunnyside, Wade shouldbe careful about hauling loads for Sunnyside, and that if he continued to do soin spite ofthis warning "it would cost him (tough."During thesame clay, Wade talked to at least one employee in favor of theUnion.After talking to Etheridge, Wade met Butte.Wade told Butte about the in-cident in Oakland and about the fact that lie had seen Etheridge and that he wouldbe fined if he continued to drive a truck for the winery.He asked Butte whether,if he wasfined $50 by the Teamsters' Union, Butte would "stand behind" him, andpay the fineButte said that he would do soAt the end of that day's work, Wade went to the office to punchhis time cardbut could not find it.He asked Carsten where the time card was, and was toldthat Butte had the card in his officeCarsten told Wade that Butte had heardthat Wade had said "some things about the Union" that he, Butte, did not like andso Butte "had decided to let" Wade go.Wade then asked to see Butte. Carstenand Wade walked over to Butte's office and while they were talking Butte camein and joined CarstensWade then asked Butte why he was being let go and wastold by Butte that lie had heard that Wade had said certain things about theUnion that he, Butte, did not like, and that since Butte did not want the Union"coming in there dictating to hint, telling inn how to run things'' lie thought itbest to let Wade goWade testified that both Butte and Carsten were presentand stood together daring this entire conversation "Thereupon,Wade wasdischargedRespondent Sunnyside contends that Wade was discharged because his serviceswere no longer needed, although it admits these services were satisfactory.Carsten testified that a railroad spur to the plant was being built during the timewhen Wade was employed, and that this spur Was completed at or about the timethat Wade was dischargedThe Respondent contends that it thereafter shippedthe greater part of its products via iailroad, that another tiuck" owned andoperated by the Respondent was sufficient to take care of what haulage wasbeingdone by tiuck, and that therefore Wade's services were no longer needed.These contentions are without merit, since it is clear from the record that otherhauling was done by RespondentSunnysideafter thedischargeofWade, andthat this hauling was done by another employee, who was used to replace Wade.The evidence is clear and uncontradicted that upon the clay of his discharge andfor a short period prior thereto, Wade had been engagedinmaking repairs tothe Chevrolet truck whichhe usuallydrove."The repairs on the truck not having"Butte and Carsten stood inside the office iihileWade spoketo them through an openingin a partitionBoth Butte and Carsten denied the substance of the conversations with them testifiedto by Wade The undersigned does not credit these denials,and believes and finds thatthese conversations occurred substantially as testified to byWadeAn analysis of thecredibilityof Carsten will be made heieinafterButte admitted that Wade had asked himwhy he was being discharged,but testified that his reply was, in substance,that "it wasAlike's[Carsten] decision to let you go"He denied making any other statement1"This truck was a 1\Iack trailer truck which was customarilydriven bya driver namedHendrickson who had been hired by the Respondent some 3 months previous to the timewhen Wade went to work for Sunnyside11This truck was not owned by Sunnyside Winery but was owned by B & P Ranches(Butte & Perenchio)and was customarily loaned to the winery for hauling its products. 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen completed at the time of Wade's discharge, Sunnyside caused it to be re-moved to a local garage where it remained for some 3 weeks while these repairs,were completed.Shortly afterWade's discharge, Carsten, according to his own testimony,asked Bill. Robertson 12 whether he had a chauffeur's license.Receiving an af-firmative answer, Carsten told Robertson that he would pay him what he paidthe other truck drivers, when Robertson drove the truckRobertson made his firsttrip for Sunnyside with the Chevrolet truck to Los Angeles immediately after ithad been' repaired, for the purpose of fetching a load of glass.On the returntrip,Robertson burned out the engine and the truck was again laid up for amonthThe record does not indicate that Robertson was ever criticized for this,but it does show that Robertson had been used as a truck driver on many occasionssince that time. It was testified by Sunnyside's own witnesses that Robertson,in general, was doing the same type of work which Wade had done, and thathiswages had been increased since he "had been doing . . . almost full tunetrucking."Carsten testified that several days before Wade's discharge, the latter hadasked him whether there would be any trucking work for him after the railroadspur was completed, and had also told him that he (Wade) did not want anymaintenance woik and that "he was just going to drive a truck."Wade denied.that he had said that "he was just going to drive a truck" and testified thatCarsten had told him that there would be sufficient work for both trucks afterthe railroad spur was completed.Wade's version of this conversation is credited-Sunnyside apparently contends that Wade was unwilling to do other work whichwas available, and that this was part of the reason for his dischargeIt admits,however, that Robertson, who apparently replaced Wade, neither welded, normaintained his truck.This fact coupled with the admission that Robertson was,doing substantially the same woik as Wade, makes it clear that this contentioniswithout merit.Carsten admitted that he knew that Wade was a union man and that he hadbeen informed that Robertson was not.13On the basis of all the testimony, and from his observation of the witnesses,the undersigned believes and finds that Sunnyside did not discharge Wade be-cause there was a shortage of work. It is found that Wade was ready, willing.and able to do the work, that such work was available, and that Respondent usedRobertson for doing this work which otherwise would have been done by Wade-It is clear, and the undersigned so finds, that Wade was discharged for his unionactivities and membershipWade's discharge, and its part in the pattern ofanti-union activities carried on by Respondent Sunnyside, will be discussed atgreater length below.12BillRobertson was hired in Febiuary 1946 It is alleged that lie was hired as alaborer to work on the railroad spur then being constructedHowever,the Respondentstipulated that in an affidavit which Robertson had signed, which Sunnyside's attorneyhad prepared,and which was used in the injunction proceeding brought by Sunnysideagainst the Union; Robertson swore-that lie had been-employedas a truck driver-sinceFebruary 1946Robertson did not testify at the instant hearing.Wade was dischargedon March 27, 1946.13Carsten used Robertson on at least one occasion to protect an independent truckerwho did some haulage for SunnysideHe testified that when the latter refused to trans-port a load because be was afraid of being harmed by the Union,Robertson went along toprotect him. SUNNYSIDE WINERY AND LAWRENCE WAREHOUSE COMPANY 107C.The discharge of Add Lacey1.The factsAdd Lacey began his employment with Respondent Sunnyside in September1945.His first work consisted mainly of general labor,On November 8, 1945,Lacey began work as a watchman on a part time basis, and was then transferredfrom the pay roll of Respondent Sunnyside to that of the Respondent Lawrence."He became a full time watchman in January 1946His duties included theguarding of the entire premises of the winery,as well as the warehouse.Lacey was a member of the Union and on many occasions stopped to talk tothe picket maintained by the Union at the winery. Etheridge, the Union busi-ness agent,came to the winery on Sunday,April 14, 1946, and in the presence ofother employees who were then eating their lunch, gaveLacey thetwo union con-tracts hereinbefore referred to.Lacey, after reading the contracts very care-fully, showed them to the other employees, and then delivered them to Carstenon the following morning.Carsten at first refused to take the contracts whenLacey placed them on his desk. Carsten then said: "We are having enough14Respondent Lawrence has, through the entire period in question,operated a field ware-house on Respondent Sunnyside's propcityA field warehouse is set up in the followingmanner.The warehouse company agrees with the "depositor" (Sunnyside winery in thiscase)that a certain portion of his plant will be leased at a nominal rate to the warehousecompanyThis space is not necessarily a vacant space used only for storage, but veryoften, as in this case,includes parts of the premises upon which the actual manufacturingofwines and spirits is carved onTheieaftei,the waicliouse company posts its ownsigns and affixes its own locks on the particular property set off and designated to be awarehousewhen the depositor desires to borrow money on his merchandise"stored" inthe warehouse lie obtains a warehouse receipt fiom the warehouse company which he takesto the bank and, in the normal course of business, the bank will lend the depositor moneyon the basis of the warehouse receipts presented to it by himActually, in the case of awinery for example, the sintner will often continue to work on the wines placed in thewarehouseman's care.However, the products which are placed in the "warehouse"cannotbe removed without the permission of the warehouse company,and normally,when loansare outstanding,such permission is granted to the depositor only upon his presenting tothe warehouse such releases as the bank will give upon repayment in whole or in part ofthe loans it has madeto thedepositorIn the instant case, as in practically all other cases in the Fresno area, the warehousecompany does not send in its own employees to administer the warehouse thus set up.Instead,the general practice is for the warehouse company to take oven ceitain employeesof the depositor who are clothed by the warehouse company with authority to act for itin respect to the administration of the warehouseThus in this case, the warehousemanager was Mrs.MaryCarter who was ouginally hired as a secretary and shipping clerkby the wineryShe continued to perform the functions of shipping clerk and secretaryfor the winery,after becoming warehouse manager,but sincetheseduties were closelyrelated to her duties for the warehouse company she was able to perform her duties forthe winery and for the warehouse company simultaneously.However, she is admittedlycarried on the warehouse company's books,as an employee of the war choose,and her salaryis paid to her in full by the warehouse company which is then fully repaid by the wineryThus,in actual fact,the winery pays the warehouse the exact amount of her wages althoughall employment records show her to be an employee of the warehouse company.BeneathMrs Carter in rank with Lawrence is Michael Carsten, who bears the title of assistantwarehouse managerHe is, in fact,the superintendent of the winery and performs allthe duties attendant thereon.Nevertheless,and although his salary is presumably muchgreater than Mrs Carter's,he is still her subordinate upon the pay roll of the warehousecompanyAs in the case of Mrs. Carter the warehouse company is recompensed in fullfor the wages it pays himThus, the three employees who are watchmen for the entirewinery are also known exclusively as warehouse employees and their wages are paid bythe warehouse company after which it is recompensed in full by the winery 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDtrouble here now . .You monkey with that union .[anti]Mr Butte willfind it out and fire you as soon as he gets hold of that."'sLacey testified that almost every day thereafter, Carsten asked him if theUnion men had been there, and instructed Lacey that in the event any representa-tives of the Union were to appear he, Lacey, was to throw them out.'s At aboutthe same time, the watchmen were instructed to make their rounds more fre-quently, and to inspect the valves on the tanks at least once every half hour. It isalso undenied that at about the same time Lacey was ordered to punch his watch-man's clock on Sundays, a practice which had not been customary up to thattime.Some little time later, Sunnyside had some concrete work to be doneBecausethe Union maintained a picket line it was decided to bring the concrete into thewinery at night.Apparently the Union learned of this plan, and the concrete wasstopped outside the winery.Carsten then told several of the other employeesthat Lacey was acting as a "stool pigeon" for the Union.Y7Lacey testified, and heis credited, that he was informed of Carsten's characterization of him by Cobb,Llewelling, and the plant carpenter.Cobb was called by the Respondent as a wit-ness but did not testify with respect to this situation and did not deny Lacey'sstoryThe other employees were not called and Carsten did not deny Lacey'stestimony.On many occasions thereafter Lacey stopped to talk to the Union picket on hisway in and out of the plant. Carsten, having observed Lacey talking to the picket,on at least one occasion told him that he did not see why Lacey "wanted to stopand talk to the old son-of-a- down there."This was not deniedOn the morning of July 13, 1,946, Lacey was discharged by Carsten.WhenLacey inquired as to the cause of his discharge, Carsten referred to some winethat had been missing 18 Lacey said : "You haven't see me drunk around here."Carsten admitted that he had not, at which point Lacey said, "It must come downto the union contracts. I was OK until I brought the union contracts in."Cars-ten said: "You hit it about right."" Carsten then discharged Lacey.Respondent Lawrence and Respondent Sunnyside were joined in the complaintas being responsible for Lacey's dischargeBoth Respondents assumed theburden of defense with respect to the allegations concerning Lacey.The under-signed will treat the defenses of both Respondents as to the complaint's factualallegations togettier.The legal defenses will be treated separately.The Respondents contend that Lacey was discharged because he was an unsat-isfactory employee, and advanced three reasons why this was allegedly so.In the first place it is contended that Lacey's drinking habits caused him to beunsatisfactory ; in the second place his "general" attitude was unsatisfactory ;15Carsten denied that he said thisHis testimony was to the effect that he told Laceynot to let anyone on the premisesThe undersigned credits Lacey's version of the incident.Butte testified that he received the contracts about a week later.They were delivered tohim by Perenchio, his partner, who explained to him how they came to be at the winery.16Lacy testified, and he is credited, that while he was ordered to bar union representativesfrom the premises of the winery, candidates for public office and other strangers to thewinery were permitted upon the premises17 Inaddition to his work as a watchman Lacey often did other work at the winery duringhis off hours.He had previously been employed in two other wineries where the Unionheld contracts.1sThe respondent did not allege at the hearing that Lacey had stolen any wine, or thatsuch theft, even if attributed to Lacey, was the cause of his discharge.11The aboveis based onthe credited testimony of Lacey.While Carsten deniedcertainsections of this testimony, he is not credited in these denials for reasons which will appearbelow SUNNYSIDE WINERY AND LAWRENCE WAREHOUSE COMPANY 109and, in the third place, it is alleged that Lacey was found asleep on the job, andthat this was the direct cause of his discharge.With respect to the first reason the Respondents produced several witnesseswhose testimony as to Lacey's drinking on the job is so contradictory that theundersigned has been forced to conclude that, if Lacey drank at all, his drinkingwas not considered as a reason for discharge. For example, Carsten testifiedthat he came to the plant on a Sunday in the latter part of May 1946, and sawLacey at about 3 p. inCarsten's testimony relative to the incident is illuminat-ing:A. ... I saw him, and he was so drunkthat he didn't even talk to me.So I says, "Lacey, you are drunk."And hesays, "I never get drunk " Andhe walked away I realized it was just a short time befoi e he would gooff duty, it was just about an hour more, so I didn't say anything more tohim. . .. The next day I told him about it and asked him not to drinkany more on the job, and I told him if I ever caught him drunk again I wouldhave to fire him, or if I ever heard he had been drunk. ... He just said"I don't drink very much. I drink a little wine once in a while."Q Is it normal for employees at the warehouse to drink some wine'A. I think almost everybody around the winery thinks wine from time totime.[Italics added ]Carsten testified that the incident related above was the only time that he eversaw Lacey in an allegedly intoxicated condition.Respondents called Clifton R. Gruber, a Sunnyside employee, who testifiedthat he had worked on the same shift as Lacey for some timeHe testified, insubstance, that he saw Lacey on various occasions drunk a half gallon of wineduring the 8-hour shift and that this wine contained 20 and 21 percent of alcoholGruber's testimony which covered a period running from December 1945 to Feb-ruary 1946, is to the effect that Lacey was drunk on many occasions.Cobb, a watchman called by the respondents, who generally followed Laceyon shift, and whose testimony with respect to another contention of the Respond-ents will be discussed below, testified that lie had seen Lacey take a drink ofwine on 3 or 4 occasions, but that on most occasions Lacey would go home withoutdrinking anythingVictor E Kearney, called as a witness for the Respondents and a formeremployer of Lacey, testified in substance that he "could not testify" that he hadever seen Lacey in an intoxicated conditionLacey himself testified that liedrank a glass of wine occasionally but that he was never drunk. Since the locusof Lacey's employment was a winery, and since it is admitted that almost allthe employees occasionally took a drink of wine, and that the Respondents kepta special jug of wine available for that purpose, the undersigned is convincedand finds that Lacey's drinking did not have anything whatever to do with thereal reason for his dischargeThe Respondents contend that Lacey was generally unsatisfactory as an em-ployee.Mary P. Carter, shipping clerk and secretary as well as warehousemanager, testified as follows with respect to this contention:A Well, its all been rather general, there is nothing that anyone could-as I say, there is no evidence, so theiefore there isn't anything to bring up,no specific things here, but there was just the feeling that-well, that wewould be able to find a better man, one more qualified for the job, morereliable ] 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDSuch testimony as set forth above does not, in the opinion of the undersigned,constitute creditable proof of any reasonable ground for dissatisfaction withLacey's work, and the undersigned is convinced and finds, that such generaltestimony lacks merit in evaluating the intent of the Respondents in dischargingLacey.The third reason advanced for Lacey's discharge is that he was allegedlyfound asleep on the night of July 13-14, 1946, and it is contended that this con-stituted the immediate reason for the discharge.At the time in question Lacey was working from 4 p. m. to 12 midnightNoelW. Cobb, hereinbefore referred to, was the watchman who followed Lacey onshift, and he worked from 12 midnight until 8 a. m.,20 and, according to thetestimony, Lacey was scheduled to follow Cobb on shift at 8 a. m, Sunday.The watchmen carried a time clock with them on their rounds and it waspart of their required duties to punch this clock at some 10 or 12 "stations."The clock contains a small paper disk which revolved in contact with its face.As the watchman "punches" his stations, an indentation is made on the disk.Thus it is possible at the end of the shift, by removing the disk, to determineat what times the watchman "punched the clock," and whether or not he didso in a regular and continuousmanner.21It was the practice of the watchmen at the winery to make their first roundwhen they came to work. Thus Lacey coming to work at 4 p. in. would makehis first round at that time.He would thereafter make seven more rounds,making the last round at 11 p. in. Likewise the relieving watchman, Cobb inthis case, would make his first round at midnight, or shortly thereafter, andthereafter make consecutive rounds until 7 a. m. The midnight to 8 a. m. watch-man was not expected to, and did not make a round at 8 a. in. since he left thewinery at that time.Cobb, called as a witness for the Respondents, testified that he came to workat approximately 11:30 on the evening of July 13, 1946, found Lacey asleep,and did not awaken him immediately. He returned in about 10minutes, slammedthe door, and Lacey started and awoke. Cobb testified that Lacey first said:"I'd better make my 11 o'clock punch" but then said "I remember I made it."Cobb then made his rounds until the following morning 22 At approximately 8a. in. Carsten arrived at the winery R3Cobb asked Carsten to open the timeclock and examine the disk therein, at the same time telling Carsten that hehad found Lacey asleep, and that he suspected that Lacey had missed his "11p.m. punch." Carsten opened the clock and after examining the disk told Cobbthat the "11 p. in. punch" was missing." Cobb was specific and positive that noone else touched the clock until he gave it to Carsten.The Respondents offered the alleged disk as an exhibit. Carsten-identified thedisk as the one which he had removed from the clock at Cobb's request.He testi-10Lacey's working schedule which will be referred to hereinafter, follows :Sunday 8 a. in to 4 p m , Monday and Tuesday off, Wednesday and Thursday, mid-night to 8 a m ; Friday and Saturday 4 p m. to midnight.21This disk was inserted in the clock by Carsten and removed by him, and the watchmendid not touch the disk in any way. Thus, a disk inserted by Carsten on one day wouldremain in-the''clock through the entire night and would thus record the.rounds of bothwatchmen22Lacey denied that he was asleep, that Cobb awoke him, and that hehad "missed" his"11 p. in punch "23Cobb testified that it was either a minute or two beforeor after 8a.m. when Carstenarrived.21Cobb testified that his eyesight was poor and since theindentations on the disk arequite small he could not see them himself. SUNNYSIDE WINERY AND LAWRENCE WAREHOUSE COMPANY 111fled that he had written the words, "missed by Lacey" on the disk face betweenthe times marked approximately 10: 30 p. m. and approximately 12: 15 p. in. andhad written the date 7/13/46 on the reverse side 26 The disk offered as proof ofthe foregoing was received in evidence, and contained all the writings withrespect to which Carsten testified.However, the disk also showed that it hadbeen punched at various times between 8 and 8: 30 a. m. Cobb testified that heslid not punch the clock at 8 a. in, and was positive that he had last punchedit at or about 7 a. m. Since he also testified that the disk was removed fromthe clock not later than 2 -minutes after 8 a. m , and since it is clear that thedisk was not thereafter reinserted in the clock, the question as to the authenticityof the exhibit is sharply brought into question.Since Lacey testified that he was not asleep on the night in question and thathe had made his 11 p. in round and had punched the clock at that time, the Re-ipondents apparently offered the disk as proof of the fact that Cobb and Carstenwere telling the truth.The Respondents were given full opportunity to explainthe discrepancies between the testimony of Cobb and Carsten and the evidencefurnished by the disk, which err its face made it'clear that the sequence of eventsoutlined by Cobb and Carsten could not have occurred. Cobb could not explainhow the disk had been punched after 8 a in. and the Respondents did not chooseto recall Carsten.Carsten's other testimony throws little light on the question of the time clockdiskHe testified that he arrived at the winery shortly after S on Sunday morning,July 14, 1946, and that Cobb told him that Lacey had been asleep.While Cobb'stestimony was to the effect that Carsten 20 took the clock to his office and latertold him that the disk showed a missing punch, Carsten testified that Cobb waspresent when the disk was removed and that he showed it to him, and that Carstenwrote "missed by Lacey" on the disk in Cobb's presence 2T Carsten also testi-fied that Lacey did not work Monday and Tuesday, July 15 and 16, and thatbecause Lacey began work Wednesday at midnight he did riot see Lacey until thefollowing Thursday morning at which time he was discharged 28 According toCarsten lie then told Lacey that he had been found asleep, that Lacey denied thatlie had been asleep, and that thereupon he, Carsten, said in substance: "well thedial shows that you missed a punch."The evidence as to Lacey's sleeping on the job is based on the testimony ofCobb and Carsten, allegedly supported by the time clock disk. The testimonyrelative to the disk is so open to question that it casts doubt upon all the testi-mony of both Cobb and Carsten. The undersigned has already described otherreasons why he cannot credit Carsten 29 Cobb's testimony is in direct conflict25 It should be noted and the undersigned finds that the-writing of the date "7/13/46"has been changed to the extent that the figure "3" in "13"has been written over whatappears to be a figure "2".26Carsten testified that at this time lie had charge of the time clock disks.2'Carsten testified that he wrote in, "Missed by Lacey,"because "I figured they'd maken point of that."He did not elaborate further, but testified that he kept no other writtenrecords of Lacey's work28 It has already been noted that Lacey's schedule included work on Sunday from 8 a into 4 p in.Since this would mean that he would normally relieve Cobb at that time, andall these incidents occurred at or about 8 on Sunday morning, it would seem that therewould have been no necessity for Carsten to wait until Thursday morning to dischargeLacey.Carsten did not testify with respect to this,but lie did testify that he spoke toanother employee on Sunday night with respect to obtaining another watchman to replaceLacey.29Carsten's testimony contained other discrepancies which have been referred to herein-before.For example, both Wade and Butte testified that Carsten was present at the entire 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the disk and the undersigned is convinced and finds that Cobb could nothave been correct in his description of the events relating to the disk that arealleged to have occurred on July 13-14If the time clock disk is to be caediteclCobb could not have turned itoverto Carsten at the time he claimed.This dis-crepancy in Cobb's testimony was not explained and he slid not try to explainit although it was called to his attention. It is clear, and the undersigned finds,that Lacey's denials are tine, that he was not asleep on the night of July 13 and14, that Cobb did not find him asleep, that Lacey punched the clock at 11 p. Ili ,and that Cobb did not give the time clock to Carsten at S on Sunday morning.The under signed is convinced and finds that the reasons advanced by the re-spondents for the discharge of Lacey were not the real reasons for his dis-charge, and that Lacey was discharged for his union activities.This findingwill be discussed in greater detail below.2.The legal contentions of the RespondentsRespondent Sunnyside contends in effect that Lacey was not its employee,because he was carried on the p?ty roll of Respondent Lawrence. Lawrence, onthe other hand, contends that even if the discharge of Lacey were an unfairlabor practice, Carsten acted beyond his authority to bind Lawrence, did notpurport to act on behalf of Lawrence, and finally, that Lawrence having nointerest in Sunnyside Wineryperse, it could not have reaped any benefit,actual or supposed, from any acts of Carsten which constituted a violation ofthe Act.The functions which Lawrence undertook to perform for Sunnyside have beenset forth above. In actual fact the relationship between the two Respondentsisone of warehouseman and depositor, rather than that of co-adventurers.While it is true that those employees who are employed in the warehouse opera-tion are nominally paid in full by Lawrence, some part of their duties are per-formed for Sunnyside.Butte testified that Carsten had full charge of the hiring and discharge of allSunnyside employees. It seems to the undersigned that this testimony bringsinto proper focus the true relationship of Carsten to the Respondents, for itwould indeed be unusual for a winery normally to employ an outside assistantwarehouse manager as its full time superintendent.Thus it is clear that whileCarsten, Carter, and Lacey were listed as employees of Lawrence, they werealso the employees of Sunnyside.Although they were, carried as employees' ofLawrence they were entitled to certain rights with Sunnyside which would notnormally be theirs.Thus, if the contract between Lawrence and Sunnyside wereto be terminated, both Carsten and Carter would continue as employees ofSunnyside in their capacities of superintendent and shipping clerk respectively.Likewise the watchmen would continue to be needed by Sunnyside and wouldconversation between the three menNevertheless, Carsten denied that this was so, statingthat he -had` walked away while Butte and Wade continued to-converse in the office at thetime of Wade's dischargeCarsten testified that Lacey had been so drunk on one occasionthat he did not "even talk to me " Carsten then goes on to refer to it conversation withLacey which occurred immediately thereafter, according to his own testimony, and addsthat Lacey walked away It would seem to the undeisigned that if a man were too drunkto talk, he would not have been able to "walk" away. In addition, Carsten was the assistantwarehouse manager and it would seem that he would not have permitted a man in thecondition he ascribedto Lacey,to remain as the watchman of the plant for the rest of thewatchFor these reasons as well as from his observation of the witness, the undersignedfinds it impossible to credit Carsten's testimony. SUNNYSIDE WINERY AND LAWRENCE WAREHOUSE COMPANY 113be used to protect the property of the winery even though no warehouse relation-ship existed between Lawrence and Sunnyside. If Lawrence, for reasons en-tirely unconnected with this case, chose to enter upon it relationship whichinvolved putting certain Sunnyside employees upon its pay roll, it is clear that itisbound by their acts, even though these acts may have been performed onbehalf of Sunnyside.Lawrence granted Carsten the ostensible authority bywhich he acted in discharging Lacey, and although it may be argued that hemisused this authority, the authority was his.The law of agency is clear thatwhere such ostensible authority is granted, the principal is bound. It has beenfound that Carsten had the authority to hire and discharge on behalf of Sunny-side.It is equally clear that he was given similar authority by Lawrence withrespect to its employees at the Sunnyside warehouse. In like manner Lacey wasclearly an employee of both Lawrence and Sunnyside.When Carsten dischargedLacey, he acted for both Lawrence and Sunnyside, and the act of discharge de-prived Lacey of employment both with Lawrence and Sunnyside. The under-signed therefore concludes and finds that Lacey's discharge was a violation ofSection 7 of the Act, attributable to both Respondents.'0ConclusionsSunnyside Winery was at the time that the events related herein occurred,theonlywinery of its size in its area, which did not have a union contract.Butte, a co-partner in the enterprise, was opposed to the Union and refused topermit union organizers access to his property to talk to the employees on theirown timeWhen Butte heard that Wade had been talking favorably about theUnion, and when Wade approached hum and told hum that because lie carrieda union withdrawal card he would be fined $50 if he continued to drive Sunny-side trucks, it is clear that Buttemadeup his mind to dispose of Wade's serviceThe undersigned is convinced and finds, that Wade's discharge was founded uponthe Respondent's belief that since Wade was a union sympathizer and member,his discharge would aid it in its program of combatting the Union.The discharge of Lacey came in July, and the Respondents contend that ifLacey's discharge was based on union activities, the Respondents would havedischarged him in April when he delivered the union contracts to Carsten.This contention is without merit.Carsten told Lacey when Lacey endeavoredto give him the contracts "you monkey with the Union .and . Mr. Buttewill find it out and fire you as soon as lie gets hold of that " 3i This was con-sidered to be, and the undersigned so finds, a warning to Lacey to desist fromhis unionactivitiesNeveitheless, Lacey persisted in these activities.He con-tiued to stop to talk to the picketWhen Carsten observed this he told Laceythat lie did not understand why Laceyi wanted to talk to that "old son-of-a-"Thereafter, when the Union prevented the shipment of concrete into the plant,Carsten again blamed Lacey,calling him"a stool pigeon" for the Union.Whilethe Respondents do not admit the truth of all of this testimony, it is neverthe-less clear from Mrs Carter's testimony that there was, at least, a feeling of un-90See with respect to this phase of the inatterHatterof May Department Stores Com-paoil, 59 N, L R B 976, at pp. 985, 986, 989eiif'd as mod , 154 F (2d) 533(C C A. 8) ,Matter ofButlerBros ,andAlex1Vaslcjf,41 N. L R B . 843, at pp 854-5, 869,enf'd asniod,1341'(2d) 981 (C C A 7)11This statement is furthei proof of the actual relationship whichexistedbetweenCar-ten,Butte,Lawrence, and LaceyThus Carstentold Lacey,in effect,that lie wouldbe dischargedby Butte foi earrc ing on moon activities 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDeasinessabout Lacey's continued employment by the Respondents 32Whetherthe Respondents did not act sooner because a charge had been filed in the matterofWade, the undersigned is not prepared to find.But it is clear, and the under-signed doesfind that Lacey's discharge was another step in Respondent Sunny-side's plan to combat the Union. The undersigned is convinced that Lacey'scredited conversation with Carsten when theformerasked Carstenthe reasonfor his discharge of Lacey commented, "It must come down to the union contract.I was OK until I brought the union contracts in," supplied the final convincing linkin the chain of evidence which clearly reveals the motive for discharging LaceyFor it was then that Carsten said to Lacey, "You hit it about right."The complaint also alleged that Respondent Sunnyside has exercised surveil-lance over the activities of its employees.Carsten admitted that he looked intothe car containing the employees who were talking to the Union representatives,and the undersigned has not credited his alleged reason for doing so, but hasfound that his object was to interfere with and restrain these employees in theirUnion activities.It has also been found that Carsten warned Lacey that if hecontinued to help the Union he would be discharged ; that Butte refused topermit representatives of the Union upon the winery premises to talk to theemployees on their own time; a that Carsten described the Union picket as an oldson-of-a-"; it is found that such conduct as has been described immediatelyabove clearly constitutes independent violations of Section 8 (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in Section III, above, occurring inconnection with the operations of the Respondents described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerceV 'I HE REMEDYHaving found that the respondents have engaged in unfair labor practices, theundersigned will recommend that they cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.It has been found that Respondent Sunnyside has discriminated in regardto the hire and tenure of employment of Harvey AI Wade,thereby discoui agingmembership in the Union.The undersigned will recommend that this RespondentofferWadeimmediate and full reinstatement to his former or substantially equiv-32Mrs Carter testified that Carsten had told her he intended to replace Lacey sonic timebefore the "sleeping incident."Her testimony follows .I also knew howe'Ier that prior to that time Mr Carsten had told me that if lie couldfinda more reliableman, lie wanted to replace_MrLaceyas a watchman,and so whenhe informed me that Monday that Mr Lacey had been asleep on that Saturday night.I thoroughly approved of his dismissing himI agreed with him that theie weieother men who could give better service than Mr Lacey. [Italics added ]The Respondents'on defense alleges only one incident of misconduct occurring poor tothe sleeping incident, that is the alleged drunkenness in May 1946.Carsten testified thathe never saw Lacey drunk before or after that time, and no other ciiticism of his work wasallegedto have occurred33The record shows, and the undersigned finds, that while candidates for political office,salesmen,and others were permitted free ingress to Sunnyside's property,and w ere givenfull opportunity to speak to the employees,union representativeswerespecifically refusedthe same privilegesSuch conduct reveals a disparity of treatment which,when consideredin the context of Sunnyside's demonstrated hostility to the Union,must be held to be anunfair labor practice. SUNNYSIDE WINERY AND LAWRENCE WAREHOUSE COMPANY 115alent positionn without prejudice to his seniority and other rights and privi-leges; and that the Respondent also make him whole for any loss of pay, if any,which he suffered as a result of the discrimination against him, 'by payment tohim of a,sum of money,equal to the amount which he would have earned aswages from the date of his discharge to the date of this Respondent's offer ofreinstatement, less his net earnings during such period'sIt has also been found that Respondent Smnnyside together with RespondentLawrence has discriminated with respect to the hire and tenure of employment ofAdd Lacey, thereby discouraging membership in the Union. It will therefore berecommended that both Respondents offer Lacey immediate and full reinstate-ment to his former or substantially equivalent position without prejudice to hisseniority or other rights and privileges ; and that the two Respondents named]iereinabove also make him whole for any loss of pay. if any, which he may havesuffered as a result of his discriminatory discharge by payment to him of a sumof money equal to the amount which he would normally have earned as wagesfrom the date of his discharge 'G to the date of the Respondent's offer of reinstate-ment,less his net earnings during such period"It has also been found that the Respondent Sunnyside has by the scope ofits illegal conduct, disclosed its purpose to defeat self-organization among itsemployees.From the very first visit of Etheridge to the winery, Butte displayedhis hostility to the Union ; thereafter Sunnyside interfered with the organiza-tional activities of its employees by exercising surveillance over them, by warn-ing its employee Lacey that continued support of the Union on his part wouldresult in his discharge, by refusing to permit Union representatives upon itspremises in order that they might talk to the employees on their free timealthough it permitted others to do so, by describing the Union picket to itsemployees as "an old son-of-a-", and finally, by discharging two of itsemployees because they assisted the Union. Such conduct which is specificallyviolative of Section 8 (1) and (3) of the Act, reflects a determination generallyto interefere with, restrain, and coerce its employees in the exercise of the rightto self-organization, to form, join or assist labor organizations, to bargain col-lectively through representatives of their own choosing, and to engage in con-certed activities for the purposes of collective bargaining or protection, andpresents a ready and effective means of destroying self-organization among itsemployees.Because of the Respondent Sunnyside's unlawful conduct and sincethere appears to be an underlying attitude of opposition to the purposes of theAct to protect the lights of employees generally,38 the undersigned is convinced34 In accordancewith theBoard's consistent interpretation of the term, the expression"former or substantially equivalent position"is intended to mean "former position wwhei-ever possible,but if -uch position is no longer in existence,then to a substantially equivalentposition"SeeMatter of The Chase National Bank of the City of New York,San Juan,PuertoRico,Branch,65 N L R B 827By"net eamnings" is meant earnings less expenses,such as for transportation, loom,and board,incurred by an employee in connection with obtaining work and working else-wheie than for the Respondent,whichwould not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewheieSeeMatterof Crossett Lumber Company,8N L R B 440 Monies received for work perfoimedupon Federal,State, county,municipal,or other work-relief projects shall be considered asearningsSeeRepilblrc Steel Corporationv. N L R B,311 U. S. 736Respondents contended that Lacey had worked as a picket for the Union after hisdischargeThe Board brought in evidence which clearly indicated that Lacey had beenon the picket line but that he had not been paid for his services as a picket,and the under-signed so finds37See footnote 35,supra.38May Department StoresCompany V. N.L. R.B , 326 U. S. 376. 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat if this Respondent is not restrained from committing such conduct,- thedanger of its commission in the future is to be anticipated from this Respondent'sconduct in the past, and the policies of the Act will be defeated. In order,therefore, to make effective the interdependent guarantees of Section 7 of theAct, to prevent a recurrence of unfair labor practices, and thereby minimizeindustrial strife which burdens and obstructs commerce, and thus effectuatethe policies of the Act, the undersigned will recommend that Respondent Sunny-side cease and desist from in any manner infringing upon the rights guaranteedin Section 7 of the Act.On the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following :CONCLUSIONS of LAW1.Winery, Distillery and Rectifiers Union, Local No 45, affiliated with Dis-tillery,Rectifying and Wine Workers International Union of America, affiliatedwith the American Federation of Labor, is a labor organization within themeaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing their employees in the exer-cise of the rights guaranteed in Section 7 of the Act, Respondent Sunnyside hasengaged in and is engaging in unfair labor practices within the meaning ofSection 8 (1) of the Act.3.By discriminating in regard to the hire and tenure of employment of Wadeand Lacey, and thereby discouraging membership in a labor organization, re-spondent Sunnyside has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (3) of the Act4.By discriminating in regard to the hire and tenure of employment of employeeLacey, and thereby discouraging membership in a labor oigamz:itum, RespondentLawrence has engaged in and is engaging in unfair laboi practices within themeaning of Section 8 (3) of the Act5.By the discharge of Lacey, the Respondent Lawience has interfered with,restrained, and coerced its employees in the exercise of the iiglits guaranteed inSection 7 of the Act, and has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act6.The aforesaid unfair labor practices are unfaii labor practices within themeaning of Section 2 (6) and (7) of the ActRECOMMENDATIONS1.As to SunnysideUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the Respondents Felix Butte. Jr, and A J Per-enchio, d/b/a Sunnyside Winery, Fresno, California, then agents, successors, andassigns shall:1Cease and desist from :(a)Discouraging membership in Winery. Distillery and Rectifiers Union,Local No 45, affiliated with Distillery, Rectifying and Wine Workers Interna-tional Union of Aineilea, affiliated with the American Federation of Labor, orany other labor organization of their employees by discharging or refusing toreinstate any of their employees, or in any other manner discriminating in regardto their line and tenure of employment, or any term or condition of employment ;(b) In any other manner interfering with, restraining, and coercing theiremployees in the exercise of their rights to self-organization, to form labor organi- SUNNYSIDE WINERY AND LAWRENCE WAREHOUSE COMPANY 117zations, to join or assist Winery, Distillery and Rectifiers Union, Local No. 45,affiliated with Distillery, Rectifying andWine Workers International Unionof America, affiliated with the American Federation of Labor, or any otherlabor organization, to bargain collectively through representatives of their ownchoosing and to engage in concerted activities, for the purposes of collectivebargaining or other mutual aid or protection, as guaranteed in Section 7 of theAct.2.Take the following affirmative action which the undersigned finds will effec-tuate the policies of the Act:(a)Offer to the employees whose names are set forth in Appendix A of thisReport, immediate and full reinstatement to their former or substantially equiva-lent position,39 without prejudice to their seniority and other rights and privileges ;(b)Make whole the employees whose names are set forth in Appendix A ofthis Report, for any loss of pay they may have suffered by reason of the Re-spondent Sunnyside's discrimination against them, by payment to each of themof a sum of money equal to that which he would have earned as wages from thedate he was discriminatorily deprived of his employment, to the date of the offerof reinstatement, less his net earnings 90 during such period ;(c)Post at its winery at Fresno, California, copies of the notice attachedhereto,marked "Appendix A." Copies of said notice, to be furnished by theRegional Director for the Twentieth Region, shall, after being duly signed by theRespondent Sunnyside's representative, be posted by the Respondent Sunnysideimmediately upon receipt thereof, and maintained by it for sixty (60) consecutivedays thereafter, in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be taken by theRespondent Sunnyside to insure that said notices are not altered, defaced, orcovered by any other material ;(d)Notify the Regional Director for the Twentieth Region in writing, withinten (10) days from the date of the receipt of this Intermediate Report, whatsteps Respondent Sunnyside has taken to comply therewith.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report, the Respondent Sunnyside notifies saidRegional Director in writing that it will comply with the foregoing recommenda-tions, the National Labor Relations Board issue an order requiring this Respond-ent to take the action aforesaid.2.As to LawrenceUpon the basis of the foregoing findings of fact and conclusions of law the under-signed recommends that the Respondent Lawience Warehouse Company, Fresno,California, its officers, agents, successors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in Winery, Distillery and Rectifiers Union,Local No 45, affiliated with Distillery, Rectifying and Wine Workers Interna-tional Union of America, affiliated with the American Federation of Labor or anyother labor organization of its employees, by discharging or refusing to reinstateany of its employees, or in any other manner discriminating in regard to theirhire or tenure of employment, or any term or condition of employment ;39 See footnote 34,supra40 See footnote 35,supra788886-49-vol 779 118DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Any like or related conduct interfering with, restraining, and coercingits employees in the exercise of their rights to self-organization, to form labororganizations, to join or assist Winery,'Distillery and Rectifiers Union, Local No.,45, affiliated with Distillery, Rectifying and Wine Workers International Unionof America, affiliated with the American Federation of Labor, or any other labororganization, to bargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purposes of collective bargain-ing or other mutual aid or protection, as guaranteed in Section 7 of the Act2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Offer to Add Lacey immediate and full reinstatement to his former orsubstantially equivalent position," without prejudice to his seniority and otherrights and privileges ;(b)Make whole the said Add Lacey for any loss of pay he may have, sufferedby reason of Respondent Lawrence's discrimination against him, by paymentto him of a sum of money equal to that which he would have earned as wagesfrom the date he was discriminatorily deprived of his employment, to the (lateof the offer of reinstatement, less his net earnings 42 during such period ;(c)Post immediately at its warehouse at Fresno, California, copies of thenotice attached hereto, marked '*Appendix B."Copies of said notice, to be fur-nished by the Regional Director of the Twentieth Region, shall, after being dulysigned by Respondent's representative, be posted by Respondent immediatelyupon receipt thereof and maintained by it for sixty (60) consecutive daysthereafter, in conspicuous places, in its plant and including all places wherenotices to employees are customarily postedReasonable steps shall be takenby Respondent to insure that said notices are not altered, defaced, or coveredby any other material;(d)Notify the Regional Director for the Twentieth Region in writing withinten (10) days from the receipt of this Intermediate Report, what steps theRespondent Lawrence has taken to comply therewithIt is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report, Respondent Lawrence notifies said RegionalDirector in writing that it will comply with the foregoing recommendations,the National Labor Relations Board issue an order requiring the Respondent totake the aforesaid action.As provided in Section 203 39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party orcounsel for the Board may, within fifteen (15) days from the date of serviceof the order transferring the case to the Board, pursuant to Section 203.38 ofsaid Rules and Regulations, file with the Board, Rochambeau Building, Wash-ington 25, D C., an original and four copies of a statement in, writing settingforth such exceptions to the Intermediate Report or to any other part of therecord or proceeding (including rulings upon all motions or objections) as herelies upon, together with the original and four copies of a brief in supportthereof; and any party or counsel for the Board may, within the same period, filean original and four copies of a brief in support of the Intermediate Report.Immediately upon the filing of such statement of exceptions and/or briefs, theparty or counsel for the Board filing the same shall serve a copy thereof uponeach of the other parties and shall file a copy with the Regional Director. Proofof service on the other parties of all papers filed with the Board shall be promptly41See footnote 34,supra.42See footnote 35,supra. SUNNYSIDE WINERY AND LAWRENCE WAREHOUSE COMPANY 119made as required by Section 203.65.As further provided in said Section 203.39,should any party desire permission to argue orally before the Board, requesttherefor must be made in writing to the Board within ten (10) days from thedate of service of the order transferring the case to the Board.VICTOR HIRSHFIELD,-Trial Examiner.Dated October 22, 1946.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labor or-ganizations, to join or assist WINERY, DISTILLERY AND RECTIFIERS UNION,LOCAL No. 45, affiliated with DISTILLERY, RECTIFYING AND WINE WORKERS IN-TERNATIONAL UNION OF AMERICA, A F. OF L., or any other labor organization,to bargain collectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargaining or othermutual aid or protection.WE WILL OFFER to the employees named below immediate and full reinstate-ment to their former or substantially equivalent positions without preju-dice to any seniority or other rights and privileges previously enjoyed, andmake them whole for any loss of pay suffered as a result of the diserumna-tion.Add LaceyHarvey Al WadeAll our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard to hireor tenure of employment or any term or condition of employment against anyemployee because of membership in or activity on behalf of any such labor or-ganizationFELIX BUTTE, TR , AND A J.PERENCHIOd/b/a SUNNYSIDE WINERYEmployer.Dated------------By-----------------------------------------(Representative)(Title)NOTE : Any of the above-named employees presently serving in the Armed Forcesof the United States will be offered full reinstatement upon application in accord-ance with the Selective Service Act after discharge from the Armed Forces.This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.APPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that: 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT discourage membership in WINERY, DISTILLERY AND RECTI-FIERS UNION, LOCAL No 45, affiliated with DISTILLERY, RECTIFYING AND WINEWORKERS INTERNATIONAL UNION OF AMERICA, affiliated with the AMERICANFEDERATION OF LABOR, or any other labor organization of our employees bydischarging or refusing to reinstate any of our employees, or in any othermanner discriminating in regard to their hire or tenure of employment, orany term or condition of employment.WE WILL NOT in any like or related manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization, tojoin or assist the above-named union, or any other labor organization, to bar-gain collectively through representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargaining or other mutualaid or protection.ALL our employees are free to become or remain members of the above-named union or any other labor organization.WE WILL OFFER to ADD LACEY immediate and full reinstatement to his for-mer or substantially equivalent position without prejudice to any seniorityor other rights and privileges previously enjoyed, and make him whole forany loss of pay suffered as a result of the discriminationLAWRENCE WAREHOUSE COMPANY,Employer.Dated----------------------------By-------------------------------------(Representative)(Title)NOTE : Any of the above-named employees presently serving in the ArmedForces of the United States will be offered full reinstatement upon applicationin accordance with the Selective Service Act after discharge from the ArmedForces.This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.